CHILTON, J.'
The witness, Johnson, was clearly competent. If he had any interest, or rather, if his interest was not completely balanced, it preponderated in favor of the plaintiffs in error; for having sold and assigned the note to Dearing, as he states, for a horse which he obtained, he may be interested in making it pay a debt which he owes the plaintiffs, and thus avail himself of it twice. See Hallet and Walker v. O’Brien, 3 Ala. Rep. 455; Holman v. Arnet, 4 Por. Rep. 53. This view does not conflict with the principle settled in Scott, Slough & Co. v. Stallsworth, 12 Ala. 25, although the head note in that case states that in a contest between creditors on a garnishment, the debtor, under the act of 1845, is not a competent witness. Still,'the facts in that case show the debtor was the defendant in execution. To extend the statute by construction to all controversies between the creditors of a debtor, so as to exclude the latter from being a witness, would work an important and radical, as well as a very inconvenient change in the law of evidence, and the more so as it might apply as well in chancery as at law; Had the legislature intended to exclude the defendant in the attachment as a witness in trials upon contested garnishments, as well as defendants in execution, we apprehend ■the intention would have been expressed, and not left to doubtful construction. The leaning of courts in all doubtful cases, is to allow the witness to testify, — the objection, if any, going to his credibility, not to his competency.
The witness, Dearing, does not stand in the same position. He is the vendor, or the party who has transferred the chose in action to one of the defendants, and is interested in sustaining his sale ; being, as we must infer, liable over to Massey, should the demand he has transferred be condemned. True, he states he has no interest in the event of the suit, but the law raises the interest from the facts shown to exist, and while the witness may very honestly suppose he is not interested, still his liability renders him incompent. He is prima facie interested, and the party offering him should have rebutted the legal presumption of interest, either by showing some peculiar provision in the contract of transfer by which he was not to be liable in the event of a failure on the part of Massey to realize the sum due up'on the note, or *341that his liability had been released. Frow & Ferguson v. Downman, 11 Ala. Rep. 880; Brown v. Brown, 5 Ala. Rep. 508. Judgment reversed.